UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2128



MUZIO B. ROBERTO; MARY K. ROBERTO,

                                            Plaintiffs - Appellants,

          versus


MONTGOMERY COUNTY, MARYLAND, A Body Corporate
Politic; JOHN B. LEWIS; DAVID FALCINELLI,
Officer; JOSEPH F. NAPOLI; MARION S. NAPOLI;
MONIQUE HAFREY; MATTHEW W. BLACK,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-1873-AW)


Submitted:   January 20, 2000             Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Muzio B. Roberto, Mary K. Roberto, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Muzio B. Roberto and Mary K. Roberto appeal from the district

court’s orders dismissing their civil action and denying their mo-

tion for reconsideration. We have reviewed the record and the dis-

trict court’s opinions and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.   See Roberto v.

Montgomery County, No. CA-99-1873-AW (D. Md. July 7 & Aug. 11,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2